NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CARLOS ENRIQUE AMBELIZ,                          No.   15-71032

                  Petitioner,                     Agency No. A072-517-351

   v.
                                                  MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Carlos Enrique Ambeliz, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, and review de novo claims of

due process violations. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Ambeliz’s motion to

reopen for failure to comply with Matter of Lozada, 19 I. & N. Dec. 637 (BIA

1988), where any alleged ineffective assistance of counsel for failing to seek

special rule cancellation of removal under the Nicaraguan Adjustment and Central

American Relief Act of 1997 was not plain on the face of the record because the

Ninth Circuit decision determining that a conviction under California Penal Code

§ 273.5(a) is not categorically a crime involving moral turpitude was not issued

until four years after his final order of removal. See Tamang v. Holder, 598 F.3d
1083, 1090-91 (9th Cir. 2010) (failure to satisfy Lozada was fatal to ineffective

assistance of counsel claim where ineffectiveness was not plain on the face of the

record).

      Ambeliz failed to establish prejudice resulting from any BIA error in the

mailing of the briefing schedule, where Ambeliz does not challenge the IJ’s

determination that his conviction under California Penal Code § 273.5(a) is an

aggravated felony, which also precludes the relief petitioner seeks. Accordingly,

his due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(to prevail on a due process challenge, an alien must show error and prejudice).


                                          2                                      15-71032
      We lack jurisdiction to consider Ambeliz’s unexhausted collateral attack of

his criminal conviction, and his unexhausted contentions regarding any alleged

ineffective assistance stemming from former counsel’s admission of factual

allegations in the Notice to Appear, the relief sought by former counsel, and former

counsel’s failure to challenge the IJ’s pretermission of relief applications. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-71032